IN THE DISTRICT COURT OF APPEAL
JUDY ANN JEAN KEETER, ET              FIRST DISTRICT, STATE OF FLORIDA
AL. WITH UNKNOWN
SPOUSE,                               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3500

WELLS FARGO BANK, N.A.,
AS TRUSTEE ON BEHALF OF
THE HOLDERS OF THE
HARBORVIEW MORTGAGE
LOAN TRUST MORTGAGE
LOAN PASS-THROUGH
CERTIFICATES, SERIES 2006-
12,

      Appellee.

_____________________________/

Opinion filed June 15, 2016.

An appeal from the Circuit Court for Duval County.
Aaron K. Bowden, Judge.

Judy Ann Jean Keeter, pro se, for Appellant.

Brian K. Hole and Katherine M. Joffe, Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.